OPFICL OF THE AlTORNEY     OENRRAL OF TRXM
                                       AU8TlN

QUUDC.YII(N
r-n     .m-

              Honorable Alox Jplu
              OoaatT littorar
              Olllorplo ooaa1f
              ~rodorlrksburg, Tour
              Dou   Sltr




                                                        dlrtrlot   for tha
              thr Solootlro
              wa8 Utrr  the
              lotlto rorrlro




                                            ato   of lo nmeno a mo   tho
                                                                 of nt


                                     9 1914, tho board of trwteoa dgno&
                                     kuohod to *A’@” quortionmin to tho
                                                   tim  a8 a toaohor and that
                                                  hir on i.nruoh oapooity

                        “A* rtatom that ho was rorballjrpromlrod laploymmnt
              for 1941~194S wad that hlr father lnformd  two of tho tnutoor
              during tho last put of August that  *Aa rould roturn within
              two rook& aftor Soptedor 9, IOU, to tako upnhl# job.
    Ilonorablo hlox Tua6, R6o 6


                      a0   quota from your lottor u    fbllourt
                      "The moordr or tho Loo&l Boar4 d1001000
            that      the dlrohrge   wm rwommoado4 on Augaot llth,
            lS&         Ho lth ulolooteo  nor hi8 father (WO th
            tnw000         this    lp 00ir i0
                                         LfOmti08       ~glii    hi8 •~-
            tua1 dlrohu6,o ma rotura 4ftu the truotoer hd
            latorod late tiu oontnot with Hr. Oar&or,     Pho
            Looal Hoard ala not 00 notigy luoh trlutooo until
            rrtor tho Oardnor oontnot           had boon lotuslu m40.
            Tho trutoor knowprior to tho (ludtter oontraot
            that loleotoe wao l00klng dlrobargo.a   ,
                Art1010 t760, Rovlood Clrll Statutoo, gorrmo tho
    omploy0kontof to8oh0r8 ror oommon ooh001 dlotrloto. mm
    oourt la tho oaoo or yihlt@ v* Pertor, lt U., TO S. w. (2@)
    am!   .ha      th0 r0iloriry    t0 Oy   00~0m*     thil    8tOtut0t

                      “The mod. ii urploylng toaohen      by    truotoor
            o r ooanoa lo h o o ai0trl0t0,
                                l           80dlotlngulohablo rroa
            inh p endo dlotrloto,
                         nt            is preporlbod br utlol0
            6760 R.S.’ whloh provlaert      ‘Truotoos of a dir
            trlot ihali me&l  o o ntr tk with
                                         o to  toaohem to toaoh
            the pub110 lo&olo of tliirlr tllotrlot,  but tho oom-
            ponratloa to a toaohu, undrr a writton oontraot
            lo M&O, shall be lpprorod by tho oountf ruporin-
            tondoat bororo tha l0ho01 lo taught, statin that
            tha toaohor will teaoh ouoh l0h001 for tho tlmo
            @ad money8p00iri0d la tho lontnot.’
                            Xto anly looontial is that it lhull
c           be sak      iy*thb tnutoor with th0 toaohor in writ
                lng, stating that tho tmaohor will,tuoh ouoh
                rohool for the tlmoand mx~ey l poolfloil In the
                oolttlmot. . , ,"
                TJ on tho basis of tho faoto a sltat0d epovr, wo
    are OS ths op r nlon that no oontruot botwout “A” and tho boar4
    of truotooi wu lntor0d into whloh would meet the roquir00i0nto
    of Art1010 t760.
                Wawill now turn to an lxamlnatlon of tho Solootltr
    Training and Son100 Aot ltooli (V,S.O.A,,60 A pe ( ( 6Ol-616).
    sution sOa pr~rldoo ror the loouanoo 0r a lortffloato or
    ratloraoto~ lorvioo lr the man lnduotod l 0mplotoo hi8 train-
    lng to tho oatiofaotl0n of the Amy.   Suboootion ()I)et Soo-
    tlon 608 prorldoo ia put as iollows:
Bononblo. Alox Jug,         Pa80 6


                “(b)     Ia tho luo    oi my luoh puaon who,           ’
       in ora!? to p0rr0m 8uoh.+aia(~    aa4 l0~i00,
       uam irrt or low01 a pooitua,   0th~ than l
       tompon~         position,    ia thr up107     lr q     e
         lopr d who (1) noolroo       rush oortlrloeo,
       ? a) 18 still  quallflod to porrorm tha autie8
       li ouoh pooltlon,   and (3) ralroo applloatlon
       Sor nomployment within r0rtr &a70 aftor ho lo
       rollorod  from ouoh tralnlng and lonloo--
                -9 . .
                "to)     ii OUOh   pOSiti6n   W80   In th0   lmp lOr
           et any Stat0 or polltloal           oubdlrlolon therr-
           Or, it 10 he-by dOOiU8d             t0 b0 the 08~00
           of the Corrgrooothat luoh           person should bo
           rootorod to luoh position           or to a pqoitloa
           of llko lutlo r ity,ltatuo,          and pay.
                                  I
             a . . .“,

             The lot lp00iri00   that lo th o laIlooof Congr.go
that luoh por8on should bo nltorod        to l
                                             uo~ltlon,      lto.
Wo do not think that   tho oohool dlotrlot lo ooiq#llod     to
do anything undrr this provlolon.        What It rhould do and
what it must do lra two dltioront    thiryr.     Porhapo the board
rhould have lnoortod a pro~lrlon In its oontraot with *B*
tbttOo;rrOOt    that tho oontraot would oomo to an lnd ii -A”
          . But th a n wa s no luoh prorlolon.
              IIa full7 lpproolata thr    sitlon of a ooldler upon
hi0 aioohargo   rrom the Ary                      rrsy dirrwb
tier latrrent   hfr at t&t         time.
                                and roe r1x0 that
                                    Hownor it lo the duty or
this doputmont to Into rot tho law as it lo,,and wa must bo
guldod, not br what wo 3 Ink the la should bo; but by what
the law lotually lo.
            In rlon of the forrgolng dloouoolon and authorltlro
it lo tha opinion et this department that the board of truo-
teas is not roqulrod to dloohargo *Be and ro-employ *A*. In
fart; thm board 0r truatorr l0ta not
                                  a   low     40 80, uoumlng,
.f oop~mo, that the rontraot with 'B" uot8   tha otatutov
roquiraanto   .




                                 Br
                                      8/ Uurgo W.    Sparks
AFTRO7BD OCT 83, 1941                           Aooloto.nt
r/ Urot8r   solloro
FIHST ASSISTANT                                  .
ATTORWIKUENHBAL

APPFiOVBD
        OPINIO~OOMMXTTBE BY BKB CHAIXMAN